15 So. 3d 928 (2009)
Emanuel Jason KADYEBO, Appellant,
v.
STATE of Florida, Appellee.
No. 5D08-2008.
District Court of Appeal of Florida, Fifth District.
August 7, 2009.
James S. Purdy, Public Defender, and Anne Moorman Reeves, Assistant Public Defender, Daytona Beach, for Appellant.
Bill McCollum, Attorney General, Tallahassee, and Carmen F. Corrente, Assistant Attorney General, Daytona Beach, for Appellee.
MONACO, C.J.
The appellant, Emanuel Kadyebo, seeks review of the sentence he received after the trial court's revocation of his probation. We find no error and affirm. We note, however, that there appears to be no written order that comports with the oral pronouncements made by the trial judge in open court concerning which conditions of probation were violated. While we recognize that the trial court made findings from the bench that were supported by competent, substantial evidence, the appellant is unquestionably entitled to a correct written revocation order that conforms to the oral pronouncements finding him in willful violation of probation. See Young v. State, 4 So. 3d 1265 (Fla. 5th DCA 2009); Patt v. State, 876 So. 2d 1278 (Fla. 5th DCA 2004); Brown v. State, 847 So. 2d 1020 (Fla. 5th DCA 2003). Accordingly, we affirm the revocation of probation and the sentence announced, but remand this *929 matter to the trial court for entry of a proper violation order.
AFFIRMED and REMANDED.
GRIFFIN and TORPY, JJ., concur.